THOMPSON, C.J.
The state appeals the dismissal of the information against Leander Bletcher. Bletcher was charged by information with the felony of driving while his license was revoked pursuant to the habitual traffic offender statute. See § 322.34(5), Fla. Stat. (1997). The court dismissed the information and discharged Bletcher, ruling that because Bletcher had never been issued a license, there was no license that could have been revoked. We reverse. See Carroll v. State, 761 So.2d 417 (Fla. 2d DCA 2000)(holding that defendant may be convicted of violating section 322.34(5) even though he was never issued a driver’s license, where his driving privilege was revoked pursuant to the habitual traffic offender statute).
REVERSED and REMANDED.
W. SHARP1, and GRIFFIN, JJ., concur.